Petition for certification is granted, and the matter is summarily remanded to the Appellate Division for consideration of the appeal on the merits, conditioned upon the following: 1) Defendant’s complying with the Appellate Division’s order that he pay $1,000 in fees plus costs; and 2) Defendant making a preliminary showing to the satisfaction of the Appellate Division that he has a substantial likelihood of success on the appeal; and it is further ORDERED that defendant must comply with the preconditions set forth above within 14 days of the filing date of this Order or the appeal shall stand dismissed; and it is further ORDERED that plaintiff may respond to defendant’s preliminary showing within 10 days of the filing of that application; and it is further ORDERED that the actions of the parties regarding the custody of the children of the marriage since the dismissal of the appeal may be taken into consideration by the Appellate Division in its review of defendant’s preliminary application. Jurisdiction is not retained.